Citation Nr: 0612912	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  99-06 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as due to nicotine dependence.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant had active military service from June 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO rating decision that 
denied service connection for coronary artery disease, 
claimed as due to nicotine dependence acquired during 
military service.

The appellant filed a Notice of Disagreement (NOD) in June 
1998, and the RO issued a Statement of the Case (SOC) in 
October 1998.  In April 1999, the appellant filed a VA Form 
21-4138 (Statement in Support of Claim) that the RO accepted 
as a substantive appeal in lieu of a VA Form 9 (Appeal to the 
Board of Veterans' Appeals).

During the pendency of this appeal, the appellant requested 
an RO hearing.  However, in a July 1999 statement, the 
appellant indicated that he could not appear at a hearing for 
health reasons and wished to have the appeal adjudicated 
based on the evidence of record.

The Board remanded to the RO for further development in 
August 2000.  After accomplishing the requested development, 
the RO continued the denial of service connection, as 
reflected in the April 2003 Supplemental SOC (SSOC), and 
returned the matter to the Board.

In July 2003, the Board again remanded the case to the RO, 
via the Appeals Management Center (AMC), in Washington, D.C., 
for further action.  After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in the July 2005 SSOC), and returned the matter to 
the Board for further appellate consideration.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical opinion states that the appellant's 
diagnosed nicotine dependence (in remission) is related to 
his military service.  

3.  Competent medical opinion states that the appellant's 
diagnosed coronary artery disease is it is more likely due to 
risk factors other than smoking.  


CONCLUSION OF LAW

The criteria for service connection for heart disease, 
claimed as due to nicotine addiction, are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim for service connection for a heart condition, claimed 
as due to nicotine addiction, has been accomplished.

Through the April 1998 rating decision, the October 1998 SOC, 
and the July 2005 SSOC, the RO notified the veteran of the 
legal criteria governing his claim for service connection, 
the bases for the denial of his claim, and the evidence that 
had been considered in connection with the claim to that 
point.  After each, the appellant and his representative were 
afforded the opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and he 
has been afforded ample opportunity to submit such 
information and evidence.

The Board  points out that post-remand notice letters by the 
AMC in July 2003 and January 2004 satisfied the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In those letters, the RO notified the appellant that VA is 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The letters identified the evidence already of 
record and asked the appellant to identify and provide the 
necessary releases for any medical providers from whom he 
wished VA to obtain evidence for consideration.  The January 
2004 letter further provided that "we are also required to 
invite you to submit any pertinent evidence in your 
possession."  
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, this makes sense, inasmuch as the  
rating decision on appeal was issued prior to enactment of 
the VCAA.  Moreover, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As discussed above, 
the AMC sent the appellant VCAA notice letters during the 
pendency of the appeal, and the appellant had ample 
opportunity to respond before the claim was readjudicated in 
July 2005 (as reflected in the SSOC).  Neither in response to 
those documents nor at any other point during the pendency of 
this appeal has the appellant informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
However, as the Board's decision herein denies the 
appellant's claim for service connection for heart disease, 
no disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  On its own and pursuant to the 
Board's prior remands, the RO has obtained the appellant's 
service personnel records and his treatment records from 
those private medical providers that he identified as having 
pertinent records; the appellant has not identified any other 
medical provider(s) that may have relevant evidence to be 
obtained.  The appellant has been afforded appropriate VA 
medical examinations in conjunction with his claimed 
disability; the reports of those examinations are of record.  
, and in fact the Board notes that the claim has been 
remanded twice specifically to afford the appellant 
additional medical examination.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a heart condition, claimed as due to nicotine 
dependence.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

The appellant specifically claims service connection for 
disability due to a nicotine addition acquired during 
military service.  Direct service connection for a disability 
may be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty during 
military service.  VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  This 
applies to claims filed on or before June 9, 1998.  Here, the 
appellant filed his claim for service connection in October 
1997, before VA promulgated 38 C.F.R. § 3.300 (2004) (which 
precludes service connection for disabilities on the basis of 
disease or injury attributable to a veteran's use of tobacco 
products during military service for claims filed after June 
9, 1998).  Hence, the appellant's claim for service 
connection based on alleged in-service nicotine addiction 
remains viable on appeal.  

Pertinent to claims filed prior to June 9, 1998, the Under 
Secretary for Health for VA concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  Hence, 
the two principal questions that must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability or death secondary to nicotine dependence 
are: (1) whether the claimant acquired a nicotine dependence 
during military service (a medical question), and (2) whether 
nicotine dependence that arose during service may be 
considered the proximate cause of disability or death 
occurring after service.   See VAOPGCPREC 19-97 (May 13, 
1997); see also Parker v. Principi, 15 Vet. App. 407 (2002).

Considering the claim in light of the criteria above, the 
Board finds that the claim for service connection must be 
denied.  In making this decision, the Board particularly 
notes the following items of evidence in the record: (1) the 
appellant's October 1997 claim, in which he asserted that he 
did not smoke prior to service but smoked heavily during 
service and developed a 30-year nicotine addiction during 
that time; (2)  two lay statements asserting that the 
appellant did not smoke or use tobacco products prior to 
service; (3) private medical records showing inpatient 
treatment for coronary artery disease (CAD) in June 1990; (4) 
a September 1997 letter from a private physician stating that 
CAD was initially documented in 1981, coronary bypass surgery 
was performed in June 1990, and that the appellant's cardiac 
risk factors were history of cigarette smoking, truncal 
obesity, and family history of heart disease; (5) the 
appellant's self-reported smoking history (began smoking in 
November 1943 and continued heavy smoking until 1973); (6)  a 
VA medical examination in September 2002, in which the 
examiner diagnosed CAD and stated an opinion that smoking 
contributed to the appellant's CAD; (7) the report of 
November 2004  VA psychiatric examination reflecting a 
diagnosis of nicotine dependence in remission, and opinion 
that the nicotine dependence is related to military service; 
and, (7) the report of a May 2005 VA cardiac examination 
reflecting a diagnosis of arteriosclerotic heart disease 
status post double bypass surgery, and opinion that the 
appellant's coronary artery disease is more likely due to 
hypercholesterolemia or other risk factors than to smoking in 
service. 

The first requirement under VAOPGCPREC 19-97 is a 
determination as to whether nicotine dependence was acquired 
during service.  In this case, the November 2004 VA 
psychiatric examiner diagnosed nicotine dependence in 
remission, and opined that it is as likely as not that the 
appellant's nicotine dependence actually started while he was 
in military service.  The Board considers both the diagnosis 
of addiction and the opinion of etiology to be competent 
medical evidence that the appellant has been addicted to 
nicotine, and that the addiction began during military 
service.  

The second requirement under VAOPGCPREC 19-97 is a 
determination as to whether nicotine dependence may be 
considered the proximate cause of the claimed disability.  In 
this case, the May 2005 VA medical examiner diagnosed 
arteriosclerotic heart disease, status post double bypass 
surgery, but expressed the opinion that smoking, alone, is 
not the likely cause of the appellant's coronary artery 
disease.  The examiner stated that the appellant in fact has 
multiple risk factors, including family history of heart 
disease and personal history of hypercholesterolemia.  The 
examiner stated that hypercholesterolemia is a major risk 
factor, while smoking is a minor risk factor, so smoking is 
less likely to be the cause of the appellant's coronary 
artery disease.

The Board notes that the May 2005 A examiner's opinion is not 
controverted by any other medical evidence of record.  The 
private physician's letter of September 1997 listed smoking 
as one of several risk factors (the others being truncal 
obesity, family history of heart disease, and recent onset of 
elevated blood sugars), although without prioritizing those 
risk factors by significance.  Similarly, the VA examiner in 
September 2002 listed smoking as one of several risk factors 
(the others being heredity, history of obesity, and 
hypercholesterolemia), and stated an opinion that smoking 
"contributed to" the appellant's CAD but did not identify 
the degree to which the various identified risk factors might 
have caused the appellant's CAD.  Finally, the VA examiner in 
May 2005 listed smoking as one of several risk factors (the 
others being family history and hypercholesterolemia) but 
opined that the appellant's other risk factors were more 
likely than smoking to be the cause of the claimed 
disability.  In short, the medical evidence is consistent in 
showing that the appellant has a number of cardiac risk 
factors, including smoking; however, the only medical opinion 
regarding a nexus between the risk factors and his CAD weighs 
against a finding of a medical nexus between that disability 
and in-service smoking.  Significantly, moreover, neither the 
appellant nor his representative has identified or even 
alluded to the existence of any contrary medical opinion,   
 
A veteran seeking disability benefits must establish not only 
the existence of a disability, but also that there is an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).  The above-
referenced medical evidence clearly shows that the appellant 
has been competently diagnosed with a cardiac disorder-
specifically, CAD, and that his smoking history constituted a 
risk factor for that disorder.  However, an etiological 
connection between the claimed risk factor and the claimed 
disability has not been established, and the criteria for 
service connection are , accordingly, not  met.  

The Board does not doubt the sincerity of the appellant's 
(and his supporters') assertions that he did not smoke prior 
to service, that he began smoking heavily in service, and 
that his cardiac disorder is due to smoking.  The record 
clearly shows that the appellant has a nicotine addiction 
(now in remission) related to service, so the fact of his in-
service smoking is not in contention.  Rather, this case 
turns on the question of medical nexus between the smoking 
and the development of CAD.  However, as each is a layperson 
without the appropriate medical training and expertise, 
neither the appellant nor either of the individuals who 
submitted lay statements in his behalf is competent to render 
a probative opinion on a medical matter, such as whether the 
appellant's CAD is due to smoking or one or more of  his 
other medically documented cardiac risk factors.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
As indicated above, the competent evidence in this case 
weighs against the appellant's assertions, and, ultimately, 
his claim..

Under these circumstances, the Board concludes that the claim 
for service connection for a heart condition, as due to 
nicotine addition, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Service connection for heart disease, claimed as due to 
nicotine dependence, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


